Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Amendment No. 2 to the Registration Statement (Form S-1 No. 333-196765) and related Prospectus of EFLO Energy, Inc. (an Exploration Stage Company).The Specific reports subject to this consent are dated as follows: · November 29, 2013, with respect to the audit of the consolidated balance sheets of EFLO Energy, Inc. as of August 31, 2013 and 2012 and the related consolidated statements of operations, changes in stockholders equity and cash flows for the years then ended and for the period from inception (July 22, 2008) to August 31, 2013.EFLO Energy, Inc. was an Exploration Stage Company as of August 31, 2013 and 2012. We also consent to the reference to our firm under the caption “Experts” in the Preliminary Prospectus. /s/ Weaver and Tidwell, L.L.P. WEAVER AND TIDWELL, L.L.P Houston, Texas September 18, 2014
